DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a layout pattern of a two-port ternary content addressable memory (TCAM), comprising in combination:
a first comparison circuit, positioned in a first side area of a side of the layout pattern; 
a second comparison circuit, positioned in a second side area of another side of the layout pattern; 
a set of first search terminals, coupled to the first comparison circuit; 
a set of second search terminals, coupled to the second comparison circuit; 
a first match terminal, coupled to the first comparison circuit; 
a second match terminal, coupled to the second comparison circuit; 
a first storage unit, positioned in a first middle area between the first side area and the second side area, wherein the first storage unit is connected to the first comparison circuit through a first gate structure and connected to the second comparison circuit through a second gate structure; and 
a second storage unit, positioned in a second middle area between the first side area and the second side area, wherein the second storage unit is connected to the first comparison circuit through a third gate structure and connected to the second comparison circuit through a fourth gate structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 28, 2021